

116 HCON 4 IH: Calling for credible, transparent, and peaceful elections in Nigeria, and for other purposes.
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 4IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Ms. Bass (for herself, Mr. Smith of New Jersey, Mr. Engel, Ms. Jackson Lee, Mr. Meeks, and Mr. Chabot) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONCalling for credible, transparent, and peaceful elections in Nigeria, and for other purposes.
	
 Whereas it is in the national interest of the United States to maintain a strong bilateral relationship with a politically stable, democratic, and economically sound Nigeria that can play a leadership role in the region and the continent more broadly;
 Whereas Nigeria has Presidential elections scheduled for February 16, 2019, and gubernatorial and National Assembly elections scheduled for March 2, 2019;
 Whereas credible elections could further consolidate democratic gains achieved in Nigeria over the last two decades since the transition from military to civilian democratic rule;
 Whereas a 2017 survey conducted by Afrobarometer found that 72 percent of Nigerians agreed that democratic elections are the best means of choosing their country’s leaders, thus indicating that the country’s citizens are deeply committed to democracy;
 Whereas collaboration between civil society actors and the international community was a key factor that contributed to successful elections in 2015;
 Whereas successive elections in Nigeria have featured varying degrees of violence; Whereas there have been deeply concerning instances of incitement to violence in Nigeria by members of both the ruling coalition and the opposition inciting supporters to ethnic violence as a means by which to gain electoral advantage, intimidate electoral rivals, or suppress voter turnout;
 Whereas, during the Ekiti and Osun gubernatorial elections in July 2018 and September 2018, respectively, there were concerning incidents in which some elements of Nigeria’s security agencies displayed partisanship and a lack of objectivity, which risks escalating tensions within the country;
 Whereas Nigeria’s Independent National Electoral Commission (INEC) has improved the voting process, notably through the introduction of continuous voter registration, the adoption of simultaneous accreditation and voting, improvements to the secrecy of the ballot, and the advancement of smart card reader technology;
 Whereas the statement of the September 2018 Joint National Democratic Institute/International Republican Institute Pre-Election Assessment Mission to Nigeria cited remaining challenges and concerns such as delays in finalizing the legal framework for the elections, delayed release of funds for the elections, security threats in the Middle Belt and North East, instances of vote-buying, and incitement to violence and disinformation; and
 Whereas ensuring transparency in electoral preparations and building public confidence in the electoral process is vital for the success of the upcoming elections in Nigeria: Now, therefore, be it
	
 That Congress— (1)reaffirms that the people of the United States will continue to stand with the people of Nigeria in support of peace and democracy;
 (2)calls on the Government of Nigeria and all political parties and actors to— (A)take actions to facilitate elections that are credible, transparent, and peaceful in order to support the will of the people and advance the consolidation of democracy and the stability of the broader region;
 (B)condemn in the strongest terms the use of speech that incites violence, and refrain from any rhetoric or action that seeks to demonize or delegitimize opponents, sow division among Nigerians, or otherwise inflame tensions;
 (C)seek to resolve any disputes over results peacefully, including through the legal system as necessary; and
 (D)respect the impartiality of the Independent National Electoral Commission; (3)calls on the Government of Nigeria to—
 (A)refrain from deploying security forces in a partisan manner; (B)ensure that security services maintain the highest level of professionalism and impartiality in facilitating the electoral process, enable accredited observers and journalists to perform their work, and protect the right of citizens to exercise their votes freely;
 (C)move expeditiously to finalize the proposed reforms to the legal framework for the 2019 elections; and
 (D)enforce laws against election malfeasance, including vote buying, and ensure equal and robust application through such measures as the establishment of the Electoral Offenses Commission and Tribunal;
 (4)urges all Nigerians to fully and peacefully engage in the electoral process, insist on full enfranchisement, reject inflammatory or divisive rhetoric or actions, and seek to resolve any disputes over results through the legal system;
 (5)calls upon the Independent National Electoral Commission to sustain confidence and trust in its management of the electoral process by—
 (A)taking concrete measures to combat vote buying through voter education campaigns, enforcement of laws against voter inducement, and a nationwide ban on cell phones in the voting cubicle;
 (B)releasing specimen ballots well in advance of Election Day so that civil society and other electoral stakeholders can conduct sufficient education to orient voters;
 (C)making adequate arrangements to ensure the participation in the election of internally displaced persons (IDPs); and
 (D)taking steps to clean the voter roll and ensure timely production and distribution of the Permanent Voter Card to new voters;
 (6)encourages political parties in Nigeria to adhere to and enforce existing codes of conduct that commit parties to democratic electoral standards regarding campaign use of resources, engagement of voters, peaceful resolution of disputes, and acceptance of verified and credible results;
 (7)condemns any efforts on the part of any politicians or political parties in Nigeria to politicize the security and law enforcement agencies;
 (8)encourages civil society organizations in Nigeria to— (A)promote the peaceful participation of citizens in the electoral process and draw on existing interreligious and peacebuilding bodies to enhance their efforts;
 (B)disseminate information about citizen-based observation findings and analysis to increase public knowledge and understanding about the conduct of the elections; and
 (C)continue leading important early warning and response mechanisms to mitigate election-related violence, including monitoring all efforts to incite violence or inflame tensions;
 (9)supports efforts by the Department of State, including the Bureau of Conflict and Stabilization Operations, and the United States Agency for International Development (USAID) to assist election-related preparation in Nigeria, including through programs focused on conflict mitigation; and
 (10)calls on the United States Government and other international partners, especially election-focused nongovernmental organizations, to—
 (A)continue to support efforts by the Government of Nigeria to address the remaining electoral preparation challenges and identify gaps in which additional resources or diplomatic engagement could make important contributions to the conduct of the elections; and
 (B)support civil society organizations and media organizations working toward transparency and accountability in the use of state resources around the election period.
				